401 F.2d 763
Ira Leonard BRINLEE, Appellant,v.Wingate WHITE, Warden, Appellee.
No. 25824.
United States Court of Appeals Fifth Circuit.
October 11, 1968.

Ira Leonard Brinlee, pro se.
George A. Bourgeois, Asst. Atty. Gen., Baton Rouge, La., Jack P. F. Gremillion, Atty. Gen., of Louisiana. Frank T. Salter, Jr., Dist. Atty., for the Fourteenth Judicial District, for appellee.
Before GOLDBERG and AINSWORTH, Circuit Judges, and SPEARS, District Judge.
PER CURIAM:


1
Ira L. Brinlee has appealed from the denial of his petition for habeas corpus by the United States District Court. We affirm.


2
The appellant is confined by authority of a life sentence which was imposed on October 13, 1961, following conviction for murder upon trial by jury in a Louisiana state court. There was no direct appeal.


3
The District Court held that Brinlee intentionally bypassed his state remedy of direct appeal, and that therefore he was barred from collaterally attacking his conviction in federal habeas proceedings on the grounds which he alleged. In support of this conclusion, the court below cited, inter alia, this Court's opinion in Nash v. United States, 5 Cir. 1965, 342 F.2d 366, in an extensive memorandum opinion which is at present unpublished.


4
Alternatively, the District Court held that habeas relief should be denied on the merits without further evidentiary hearing. This holding was based on the evidence adduced at the hearing held by District Judge E. Gordon West in February, 1966, upon the appellant's prior habeas petition, and on the files and records of the case.


5
We have found no reversible error in the record of this case. Therefore the judgment of the District Court must be and is hereby affirmed.


6
Affirmed.